         Case 1:89-cr-00346-LAP Document 914 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                               No. 89 Cr. 346 (LAP)
-against-
                                                        ORDER
ROBERT PANTON,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of the Government’s opposition to

Defendant Robert Panton’s motion to reduce his sentence pursuant

to 18 U.S.C. Section 3582(c)(1)(A) [dkt. no. 913].              Any reply to

the Government’s opposition shall be filed no later than July 10,

2020.

SO ORDERED.

Dated:       New York, New York
             June 26, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
